Citation Nr: 1823433	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected left knee status post arthroscopic procedure.

2. Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that rating decision, the RO separated and recoded the Veteran's left knee disabilities by assigning a 20 percent disability rating for the left knee status post arthroscopic procedure pursuant to Diagnostic Codes (DCs) 5258-5260 and a 10 percent for the left knee instability under DC 5257.  The Veteran's left knee status post arthroscopic procedure had formerly been evaluated as 30 percent disabling under DC 5252.  

As the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 30 percent, the reduction in the rating for the Veteran's left knee disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).  

The Veteran testified at a November 2017 Board hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Veteran's claim for an increased rating for his left knee disabilities (left knee status post arthroscopic procedure and instability) must be remanded for a new VA examination.  The last relevant VA examination of record was conducted in June 2016.  At the November 2017 Board hearing, the Veteran indicated that these disabilities had increased in severity.  Further, in Correia v. McDonald, 28 Vet. App. 158 (2016) promulgated since, the United States Court of Appeals for Veterans Claims (CAVC) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia established additional requirements that must be met prior to a finding that a VA examination is adequate. On the VA examinations in the record the additional testing required under Correia was not completed (and is not shown to be unnecessary or not possible).  

Lastly, the June 2017 VA examination is inadequate because the examiner stated that it would be mere speculation to predict within a reasonable degree of medical certainty the potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  As such, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, dated since June 2017 forward.

2. Thereafter, schedule an appropriate VA examination to assess the current level of severity of his service-connected left knee disabilities (left knee status post arthroscopic procedure and instability).  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate Disability Benefits Questionnaire should be filled out.

In the examination report, the examiner must include all of the following for both knees:

 A. Active range of motion testing results.
 B. Passive range of motion testing results.
 C. Weightbearing range of motion testing results.
 D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors. 

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up. If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. After completing the above actions and any other development, the Veteran's claims should be readjudicated.  If the claims remain denied, an SSOC should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




